Ellerin and Smith, JJ.,
dissent in a memorandum by Smith, J., as follows: I agree with the majority that the evidence of defendant’s guilt of the robberies is overwhelming. Nevertheless, if People v Sandoval (34 NY2d 371 [1974]) and People v Williams (56 NY2d 236 [1982]) have any meaning, reversal is required.
The Sandoval decision authorized a defendant to move to limit testimony concerning prior convictions or bad acts which the prosecution could bring out if a defendant chose to take the stand. Here, the defendant made a Sandoval motion. Apparently, no effort was made by the prosecutor to question the defendant about a 1967 youthful offender conviction for burglary in the third degree or a 1968 misdemeanor conviction for jostling. The prosecutor did, however, seek to question the defendant about a 1974 conviction for robbery for which defendant was sentenced to seven to twenty years in prison and another 1974 conviction following a plea of guilty. This latter conviction covered eleven other alleged robberies which allegedly occurred in August and September 1972. In addition to the two 1974 convictions, the prosecutor sought to question defendant about each of the eleven robberies covered by the 1974 plea.
As the majority concludes, the court either abused its discretion in permitting the prosecutor to question defendant about all of the robberies, including the eleven covered by the plea, or exercised no discretion at all. In People v Williams (supra), the Court of Appeals reversed a conviction and remanded a case for a new trial where the court permitted cross-examination on 20 of 23 convictions should the defendant take the stand.
There is some indication here that defendant was asserting the affirmative defense of duress (see, Penal Law § 40.00), since in a statement to the police he declared that he owed money to certain "Harlem King Pins” and was being directed as to what to rob and where to leave the money. We cannot speculate, however, as to whether defendant would have testified had the Sandoval ruling been different or what his testimony might have been. In People v Williams (supra, at 240-241) the Court of Appeals stated:
*248"Although the Appellate Division unanimously determined that there was an abuse or nonexercise of discretion by the trial court, the majority nonetheless held the error to be harmless. The majority concluded (82 AD2d 734, 735, supra) that because at least some of defendant’s prior convictions would have formed a proper basis for cross-examination, 'it does not appear to us that defendant would have taken the stand under any circumstances’. The determination of harmlessness was incorrect.
"Harmless error analysis does not involve speculation as to whether a defendant would have testified if the legal error had not occurred (People v Shields, 46 NY2d 764, 765; cf. People v Grant, 45 NY2d 336, 378-380). Speculation about what the defendant might have done had the circumstances been different can never be more than just that—speculation.”
Accordingly, reversal is required.